*240Dissenting Opinion by
Judge Craig :
In an urban redevelopment project area, the existence of blight having been certified, municipal action to eliminate overhead utility lines, without taking any interest in property, constitutes an exercise of the police power.
At the threshold, it appears that there was no taking of an interest in property here. The majority opinion has concluded that there was a de facto condemnation because the “expenditures” made by the property owner to connect with underground electrical service “represented an injury to the appellee’s property rights.” Where no property interest can be identified as having been taken, the impact of personal expenditures of the property owner do not constitute an injury to the property, particularly if such expenditures are the price of compliance with a requirement founded upon the police power.
Hence, the presence or absence of a police power basis is, as the majority opinion recognizes, important.
The sole basis on which a police power justification has been negated is the lower court’s finding that requiring underground electrical service was based completely upon aesthetic purposes. Study of the exhibits, as well as the testimony, discloses no evidence linking the requirement with aesthetic goals. The only possible source of such a view would be, in the Redevelopment Proposal, under “G. Land Use Plan”, item 4, General Design Objectives, which item describes the purpose of those design objectives as
to promote a functional, attractive and visually appealing environment in the Downtown Urban Renewal Area.
The same passage relates those design objectives to pedestrian walks, materials for street furniture, open space, off-street loading, signs and landscaping. The requirement pertinent to this case
*2413. Underground Utility Lines
All public and private utilities for new construction shall be placed underground. Existing above ground shall be incorporated into the underground system.
is found under “D. Project Proposals”, a section of the redevelopment proposal distinct from the section dealing with design objectives and land use plan.
The police power benefits derived, as to safety in particular, in eliminating overhead electrical wires and placing them within the protection of underground installation, are apparent.
Moreover, in the context of the redevelopment process, properties not taken stand to benefit from the improvement and elimination of blight in the redevelopment area in which they are located. In the redevelopment process, the courts have accorded a wide scope to the police power. The broad sweep of that concept was expressed by the United States Supreme Court in Berman v. Parker, 348 U.S. 26, 32-33 (1954) with the words:
Public safety, public health, morality, peace and quiet, law and order — these are some of the more conspicuous examples of the traditional application of the police power to municipal affairs. Yet they merely illustrate the scope of the power and do not delimit it. . . . The concept of the public welfare is broad and inclusive. . . . The values it represents are spiritual as well as physical, aesthetic as well as monetary. It is within the power of the legislature to determine that the community should be beautiful as well as healthy, spacious as well as clean, well-balanced as well as carefully patroled----
Although Berman v. Parker dealt with the realization of police power goals through the exercise of eminent domain, that fact does not shrink the breadth of the *242Supreme Court’s description of the police power itself.
In Oliver v. Clairton, 374 Pa. 333, 340, 98 A.2d 47, 51 (1953), the Pennsylvania Supreme Court took note of the elements which can constitute blight, embracing not only unsafe or unsanitary conditions, but also inadequate planning, or the lack of proper light, air and open space, or the defective design and arrangement of buildings, faulty street or lot layout, or economically or socially undersirable land uses — adding that any one of those conditions is sufficient to warrant a certification of blight.
In such a context, the regulatory powers used by government, to attack blight, should be viewed liberally, and we should not incline to view a regulation as a taking when the property is left intact and the impact consists only of the expense of compliance with a regulatory requirement.
Judge MacPhail joins in this dissent.